      1:19-cv-02700-JMC           Date Filed 07/01/20       Entry Number 51         Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Stanford Lance Weaver,              )
                                    )                   Civil Action No.: 1:19-cv-2700-JMC
                       Plaintiff,   )
                                    )
       v.                           )                       ORDER AND OPINION
                                    )
                                    )
Unites States Postal Service,       )
                                    )
                       Defendant.   )
____________________________________)

        This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on May 26, 2020. (ECF No. 44.) Within her Report, the

Magistrate Judge recommends that the court grant Defendant United States Postal Service’s

(“Defendant”) Motion to Dismiss (ECF No. 22) because Plaintiff’s claim is time-barred. (Id. at 5.)

For the reasons stated below, the court ACCEPTS the Magistrate Judge’s Report (ECF No. 44),

incorporating it herein, GRANTS Defendant’s Motion to Dismiss (ECF No. 22) and DISMISSES

Plaintiff’s Complaint (ECF No. 1) with prejudice. 1

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 44.) As brief background, Plaintiff, proceeding pro se




1
  When determining whether to dismiss Plaintiff’s Complaint with prejudice, the court must
determine whether the Complaint could be amended and filed with claims over which the court
has jurisdiction. “To the extent, however, that a district court is truly unable to conceive of any set
of facts under which a plaintiff would be entitled to relief, the district court would err in designating
this dismissal to be without prejudice. Courts, including this one, have held that when a complaint
is incurable through amendment, dismissal is properly rendered with prejudice and without leave
to amend.” McLean v. U.S., 556 F.3d 391, 400 (4th Cir. 2009). Here, the Report makes clear that
Plaintiff’s Complaint is incurable as his claims are time-barred.
                                                   1
      1:19-cv-02700-JMC          Date Filed 07/01/20       Entry Number 51        Page 2 of 7




and in forma pauperis, filed his Complaint on September 23, 2019. (ECF No. 1.) In his Complaint,

Plaintiff claims that Defendant unlawfully denied him leave under the Family and Medical Leave

Act (“FMLA”), 29 U.S.C. §§ 2601 et seq. between 2014 and May 2016 both during his wife’s

pregnancy and after the birth of his son. (ECF No. 1 at 5.) Plaintiff further claims that Defendant

retaliated against him for either seeking or using FMLA leave. (Id. at 2.) As relief, Plaintiff seeks

back pay following his termination, the reinstatement of his position, and damages. (Id.) On

January 1, 2020, Defendant filed its Motion to Dismiss. (ECF No. 22.)

       Within its Motion, Defendant submits that Plaintiff’s Complaint was not filed within the

two-year time period for filing a FMLA claim. (ECF No. 22 at 2.) Defendant also acknowledges

that there is a three-year statute of limitations if the claim arose from “willful” conduct. (Id.); 29

U.S.C. § 2617(c)(1); Honeycutt v. Baltimore Cty., Maryland, 278 F. App’x 292 (4th Cir. 2008).

Defendant further argues that “on the face of the Complaint, Plaintiff states that his claims arose

during September of 2014; as well as during March of 2015 to May of 2016. Accordingly, the

statute’s two-year limitations period lapsed in September of 2016, and May of 2018, respectively.

Plaintiff does not allege a claim based on willful conduct. But, even if he did, the limitations period

lapsed in September 2017, and May of 2019, at the latest.” (ECF No. 22 at 3.) Because Plaintiff

filed the case on September 23, 2019, it is untimely. (Id.)

       Due to Plaintiff’s untimeliness, Defendant argues that the Complaint must be dismissed

pursuant to Rule 12(b)(1) and/or 12(b)(6). (ECF No. 22 at 2.) The Magistrate Judge issued a

Roseboro Order to Plaintiff on January 1, 2020. (ECF No. 23.) Seeming to argue the merits of his

case, Plaintiff responded to Defendant on February 18, 2020. (ECF No. 32.) Within his Response

to the Motion to Dismiss, Plaintiff mentioned that he filed an Amended Complaint, which alleged

that he was terminated on September 23, 2016 (as opposed to the original May 2014- May 2016



                                                  2
      1:19-cv-02700-JMC          Date Filed 07/01/20       Entry Number 51         Page 3 of 7




violation dates alleged in his original complaint) and the new termination date falls within the

three-year statute of limitations. (ECF No. 32 at 2.) Plaintiff did not attach any documentation to

his Amended Complaint establishing his termination date. On April 16, 2020, Defendant filed a

response, opposing Plaintiff’s Motion to Amend and attached the notice of termination to the

response. (ECF Nos. 42, 42-1.)

        The Magistrate Judge filed her Report on May 26, 2020. (ECF No. 44.) Within her Report,

the Magistrate Judge reasoned that “regardless of whether the two or three-year limitations period

applies and regardless of whether it began to run from the earlier or later date utilized by the various

courts, the latest date of discrimination alleged in Weaver’s Complaint is May 2016, which is more

than three years before Weaver filed this action on September 23, 2019.” (ECF No. 44 at 3.) For

that reason, the Magistrate Judge concluded that Plaintiff’s Complaint was untimely. (Id.)

Moreover, the Magistrate Judge determined that the termination notice filed by Defendant

established that the date of termination was July 5, 2016. (ECF No. 42-1.) The Magistrate Judge

also informed both parties of their rights to file specific, written objections to her Report. (Id. at

5.)

        Plaintiff filed his Objections to the Report on June 9, 2020. (ECF No. 56.) Within his

Objections, Plaintiff recounts the alleged acts of discrimination he endured while an employee of

Defendant. (Id. at 1–2.) Noticeably, Plaintiff did not specifically address why his Complaint was

untimely or rebut Defendant’s assertion and documentation that his termination date was July 5,

2016. (See id. at 1-2.) The Report is ripe for adjudication.

                                         II. LEGAL STANDARD

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a



                                                   3
      1:19-cv-02700-JMC         Date Filed 07/01/20       Entry Number 51        Page 4 of 7




recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s

Report, the court is not required to give any explanation for adopting the Report. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV. P. 72

advisory committee’s note). Furthermore, a failure to file specific, written objections to the Report

results in a party’s waiver of the right to appeal from the judgment of the court based upon such

recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept, reject, or modify, in whole

or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although pro se

documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with which




                                                 4
      1:19-cv-02700-JMC          Date Filed 07/01/20      Entry Number 51         Page 5 of 7




a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                          III. DISCUSSION

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F.

Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is wholly unnecessary for a district

court to undertake when a party seeks to rehash general arguments that were already addressed in

a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Anderson v.

Dobson, 627 F. Supp. 2d 619, 623 (W.D.N.C. 2007) (“An ‘objection’ that . . . simply summarizes

what has been presented before, is not an ‘objection’ as that term is used in this context.” (citation

and quotations marks omitted)). See also Derrick v. Berryhill, No. 9:17-0323-TMC, 2018 WL

3434306, at *2 (D.S.C. July 17, 2018) (“[O]bjections to the magistrate judge’s [r]eport are not a

subsequent opportunity to reargue the merits of a case—they are an opportunity to

demonstrate . . . particular errors in the magistrate judge’s reasoning.” (citations omitted)); Butler

v. Berryhill, No. 4:16-cv-03209-JMC, 2018 WL 1556188, at *1 (D.S.C. Mar. 30, 2018) (“The

court does not need to conduct a de novo review of objections presented in the form of ‘[complete

statements] of arguments already made, . . . as these objections never cite specific conclusions of

the [report] that are erroneous.’” (quoting Smith v. City of N. Charleston, 401 F. Supp. 2d 530, 533

(D.S.C. 2005))).



                                                  5
      1:19-cv-02700-JMC         Date Filed 07/01/20      Entry Number 51       Page 6 of 7




       Upon review of Plaintiff’s Objections to the Report and Recommendation, Plaintiff does

not specifically address the Magistrate Judge’s findings concerning the untimeliness of his

Complaint. (See ECF No. 56 at 1–2.) Instead, Plaintiff argues the merits of his case by alleging

that he was harmed by Defendant and unlawfully terminated. (See id.) As such, Plaintiff has not

presented the court with an objection for purposes of reviewing the Magistrate Judge’s Report

because he does not sufficiently challenge the untimeliness of his Complaint. (Compare ECF No.

44 at 3–4, with ECF No. 47 at 1–2.) Additionally, Plaintiff presents the same factual allegations

that were before the Magistrate Judge and rehashes them. The court declines to hear Plaintiff’s

rehashed allegations. See Orpiano, 687 F.2d at 47. Therefore, Plaintiff’s Objections to the Report

and Recommendation are not specific objections. Midgette, 478 F.3d at 621.

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report and must only discern whether the Report

contains clear error. See Camby, 718 F.2d at 199; Diamond, 416 F.3d at 315. In the instant case,

the court has carefully examined the findings of the Report and concludes that Plaintiff’s

Complaint was untimely. (ECF No. 44 at 3–4.) The Report thoroughly addresses the untimeliness

of Plaintiff’s Complaint. (See id.) Because specific objections were not filed by Plaintiff and the

Report does not contain clear error, the court adopts the Report herein. See Camby, 718 F.2d at

199; Diamond, 416 F.3d at 315.

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 44). Therefore, the court GRANTS

Defendant’s Motion to Dismiss (ECF No. 22) and DISMISSES the Complaint (ECF No. 1) with

prejudice.



                                                6
     1:19-cv-02700-JMC     Date Filed 07/01/20   Entry Number 51       Page 7 of 7




      IT IS SO ORDERED.




                                             United States District Judge
July 1, 2020
Columbia, South Carolina




                                         7
